         Case 2:18-cv-04036-GEKP Document 67 Filed 08/24/20 Page 1 of 9




                         IN THE UNITED STATES DISTRICT COURT
                     F'OR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES C. GRANDE,
                        Plaintiff                                      CIVI       ACTION

                v.

STARBUCKS CORPORATION, et al.,
              Defendants                                               No. 18-04036


                                         MEMORANDUM
 PRATTER, J.                                                                               A'GUS&,zozo
        The Court previously dismissed Mr. Grande's amended complaint, in part, because several

of Mr. Grande's claims failed to plausibly state a cause of action. However, construing Mr.

Grande's claims liberally, the Court permitted Mr. Grande's battery claim and his product

tampering claim to proceed. The Court also permitted Mr. Grande another opportunity to amend

his complaint to the extent that he hoped to articulate additional claims based an alleged

misappropriation of his ntrme and likeness.

        Mr. Grande has since timely filed a second amended complaint, which two defendants now

seek to partially dismiss.l   All ofthe defendants move for a protective orderto govern the disclosure

of certain discovery.   A11 defendants have also moved           for summary judgment, seeking to dismiss

all claims. For the reasons that follow, the Court grants in part the defendants' motion to dismiss,

grants in part the motion for a protective order, and dismisses the pending motion for summary

judgment.




        Only Starbucks and Two Six Two   S. 18th   Association move to dismiss.

                                                          1
          Case 2:18-cv-04036-GEKP Document 67 Filed 08/24/20 Page 2 of 9




                                                  B,qcxcRouno

         Mr. Grande initiated this action with hopes of pursuing various claims against Starbucks

Corporation, Starbucks' former Executive Chairman, Howard Schultz, and the property owners of

two store locations, Two Six Two S. 18th Association2 and 1528 Walnut Limited Partnership. In

the Court's prior memorandum of February 7,2020, the Court dismissed Mr. Schultz from the

litigation.3

        Now, in his second amended complaint, Mr. Grande asserts four claims:

    o    Count   l:   o'Hazardous
                                    Waste Battery"

    o    Count 2: ooConsumer Prod[u]ct Tampering"

    o    Count 3: "Misappropriation of Publicity of Name"

    o    Count   4: "Misappropriation of Publicity of Likeness."

Mr. Grande asserts Counts 1, 3, and 4 against all of the remaining defendants, and asserts Count 2

against Defendants Two Six Two S. 18ft Association and 1528 Walnut Limited Partnership. Mr.

Grande bases his claims on the allegations that unnamed employees                          of   Starbucks at two

Philadelphia storefronts intentionally swept waste at Mr, Grande, tampered with the beverages he

drank, and used his name, "Grande" and his likeness, including "but not limited to audio,

pictorially, personal data, genetic data and biome tric data," without his consent                 .   See   generally

Second Am. Compl.

                                     Tun PnnuAL MorroN To DISMISS

         The partial motion to dismiss addresses Counts 3 and4. Defendants argue that Mr. Grande

fails to plead any facts to show that his name and likeness have acquired commercial value, and


z        The exact name of this defendant has changed slightly over the course of this litigation. The Court uses the
most recent rendition as set forth in the second amended complaint.
3        The Court had once before dismissed Mr. Grande's complaint in its entirety on the ground that Mr. Grande
had failed to factually allege his numerous claims.
               Case 2:18-cv-04036-GEKP Document 67 Filed 08/24/20 Page 3 of 9



that the defendants used Mr. Grande's name or likeness without his consent. Defendants also

argue that the claims must be dismissed according to the doctrine of laches.

              Defendants contend that no allegation in the second amended complaint warrants the

imposition of punitive damages. Moreover, to the extent that the second amended complaint asserts

a claim       of stalking, according to the defendants, such a claim is not viable in this civil litigation.

Finally, the defendants take issue with Mr. Grande's attempt to re-assert a "bathroom battery"

claim which this Court previously dismissed with prejudice.

              In response, Mr. Grande opposes the dismissal of these claims.

         I.      The Legal Standard

              The Court construes Mr. Grande's pro se pleading liberally. Estelle v. Gamble,429 U.S,

97   ,    106 (1976). Pro        se   litigants are "held   to   'less stringent standards' than trained

counsel." Benckini v. Hawk, 654 F. Supp. 2d 310, 316               n.l   (E.D. Pa. 2009) (quoting Haines   v.


Kerner,404 U.S. 519, 520 (1972)). In construing the pleadings liberally, district courts must

"apply the applicable law, irrespective of whether the pro          se   litigant has mentioned it by name."

Dluhos v. Strasberg,32l F.3d 365,369 (3d Cir. 2003).

              A Rule 12(bX6) motion to dismiss tests the sufficiency of     a complaint.   Although Rule 8 of

the Federal Rules of Civil Procedure requires only "a short and plain statement of the claim

showing that the pleader is entitled to relief," Fed. R. Civ. P. 8(a)(2), "to give the defendant tair

notice of what the claim is and the grounds upon which it rests," the plaintiff must provide "more

than labels and conclusions[;] a formulaic recitation of the elements of a cause of action will not

do." Bell Atl. Corp. v. Twombly, 550 U.S. 544,555 (2007). Instead, to survive a motion to dismiss,

the plaintiff must plead "factual content that allows the court to draw the reasonable infbrence that

the delbndant is liable fbr the misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678
           Case 2:18-cv-04036-GEKP Document 67 Filed 08/24/20 Page 4 of 9



(2009) (citation omitted). That is, "fflactual allegations must be enough to raise a right to relief

above the speculative     levell.]" Twombly, 550 U.S. at 555 (citation omitted).

          In evaluating the suffrciency of a complaint, the Court adheres to certain well-recognized

parameters.   'lhe Court assumes that the allegations in the complaint and ali reasonable inferences

emanating fiom the allegations are true, viewing those facts and inferences in the light most

favorable to the non-moving pady. Revell v. Port Auth.,598 F.3d 128, 134 (3d Cir. 2010). That

admonition does not demand that the Court ignore, or even discount, reality. The Courl "need not

accept as true unsupported conclusions and unwarranted inferences," Doug Grant, Inc. v. Greate

Bay Casino Corp.,232 F.3d 173, 183-84 (3d Cir. 2000)lcitations and quotation omitted).

" fhreadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

do not suffice." Iqbal,556 U.S. at 678.

    ll.       Analysis

          lnitially, the Courl finds it need not address the defbnse arguments that Mr. Grande has
                                                    o'bathroom battery" claim. After a fair reading
sought to pursue a stalking claim or to re-asseft a

of the second amended complaint, Mr. Grande does not appear to assert such clairns. None will

go forward in this case.

          With respest to the misappropriation claims, the Cor,rrt will dismiss both. Pennsylvania has

codilled   a cause   of action for the misappropriation of   a name   or likeness pursuant to   4i   Pa. C.S.

$ 8316, which states "[a]ny natural person whose name or likeness has commercial value and is

used tbr any commercial or advertising purpose without the written consent of such natural person

. . . may bring an action to enjoin such unauthorized use and recover damages for any loss or           injury

sustained by such tse." Id. "Name or likeness" is defined as any trait of "a natural person that

selves to identify that natural person to an ordinary, reasonable viewer or listener, including, but
        Case 2:18-cv-04036-GEKP Document 67 Filed 08/24/20 Page 5 of 9




                                                              voice or a substantially similar
not limited to, name, signature, photograph, image, likeness,

                                      Id       g316(e)(2). The statute defines "commercial value"       as
imitation of one or more thereof.,,        $

..[v]aluable interest in a natural person's name or likeness that is developed through the investment

                                                                             for relief where   a   natural
of time, effort and money ." Id. 5 83 16(e). Moreover, the "statute provides

person,s ,name or likeness' is used without consent, and the phrase is defined as 'any attribute
                                                                                                         of

a natural person that serves   to identiff that person to an ordinary, reasonable viewer or listener."'
                                                                                    *4 (E.D'
The Choice   Is Yours, Inc. v. The Choice Is Yours,No. 14-01804,2015 WL 5584302, at

Pa. Sept.22,2015).

        In Mr. Grande's second amended complaint, he asserts that his name and likeness possess

certain commercial value because he has gained much success in his various business and other

professional endeavors throughout his      life.   To his opposition papers, he has attached what he

claims to be proof of that success, including magazine articles in which he was featured.

        At the motion to dismiss      stage, the Court only considers the factual allegations in the

pleadings, and any attachments to the complaint. None of the attachments provided by Mr. Grande

were provided with his pleadings; thus, the Court does not consider them as part of the evaluation

of the motion. The Court also finds that the averments in Mr. Grande's pleadings do not give rise

to either misappropriation claim. Even considering all of Mr. Grande's allegations of success in

the light most favorable to him, he has failed to plausibly allege that his name or likeness have

acquired the requisite commercial value to support his misappropriation claims. As an example,

Mr. Grande has not shown how his ability to raise a company out of bankruptcy, after which he

was made president of that company, confers commercial value to his name under the law. Nor

does the Court find that his feature in magazines or the contention that he may own some patents,

themselves, amount to factually pleading that his name and likeness have acquired value for
           Case 2:18-cv-04036-GEKP Document 67 Filed 08/24/20 Page 6 of 9



purposes   of his misappropriation claims. The Court also finds the averment that customers

"show[ed] up in mass" whenever Mr. Grande would frequent various businesses, and the allegation

that he acquired commercial value by way of engaging in charity work over the course of his

lifetime, sound more in speculation than in plausibility. Instead, the Court finds Mr. Grande's

allegations conclusory.

        Mr. Grande has similarly failed to plausibly allege that the defendants' use of his name or

likeness has somehow attributed association to Mr. Grande. Again, the Court finds Mr. Grande's

averments conclusory, at most. See The Choice is Yours, 1nc,2075          WL 5584302,at*4-5 (holding

that because the plaintiff failed to allege that the use of the business name "The Choice is Yours"

served to identify him as a person, his misappropriation of name or likeness claim failed).4




a        For these reasons, the Coufi need not address the defendants' argument with respect to the doctrine
of laches. Moreover, the Court notes that in support of his misappropriation of likeness claim, Mr. Grande
cites to Facendav. N.F.L. Films, lnc.,542 F. 3d 1007 (3d Cir. 2008), which addresses a false endorsement
Lanham Act claim. See Pl.'s Opp'n (Doc. No. 60), p. 7. Mr. Grande appears to contend that he sets forth
a false endorsement claim and that claim cannot fail because there is a likeliness of confusion. The Court
previously instructed Mr. Grande to make clear in his pleadings what cause of action Mr. Grande pursued.
The Court also informed Mr. Grande he must make sure to plead only legally cognizable claims and each
element of the claim assefied. It remains unclear whether Mr. Grande also sets forth a false endorsement
claim pursuant to the Lanham Act because Mr. Grande has failed to identiflz such a claim in his pleadings.
He uses the term "secondary meaning" once in supporl of his misappropriation of name cause of action,
but focuses his energies on addressing what appear to be the elements of his Pennsylvania misappropriation
claims elsewhere in his amended complaint. Even if the Court construes Mr. Grande's complaint to seek
to pursue a false endorsement claim, he has failed to factually plead the elements of the claim. See N.F.L.
Films, Inc., supra, at l0l4 ("To prove a violation of $ 43(a)(l)(A) in a false endorsement case, a plaintiff
must show that: (1) its mark is legally protectable; (2) it owns the mark; and (3) the defendant's use of the
mark to identiff its goods or services is likely to create confusion concerning the plaintiffs sponsorship or
approval of those goods or services.") (citation omitted). Mr, Grande cites to a previous opposition brief
where he attempts to address whether there is a likelihood of confusion in this case. In doing so, he repeats
his arguments related to his state law misappropriation claims as to both the commercial value and
association prongs of the claims. For the same reasons he has failed to plausibly allege those aspects of the
olaims, the Courl also finds he has failed to factually plead a "likelihood of oonfusion" on the basis that
there was some association between Starbucks's use of the word "grande" and Mr. Grande, such that Mr,
Grande approved of the usage of the term. Id.; see also id. at 1019-1020. Consequently, this iteration of
his claims fails.
           Case 2:18-cv-04036-GEKP Document 67 Filed 08/24/20 Page 7 of 9



         Because the Court previously granted Mr. Grande an opportunity to amend to cure the

defects in these claims, by instructing that Mr. Grande must factually allege that by using his name

or likeness, the defendants somehow attributed association to Mr. Grande and that his name and

likeness garnered some commercial value this time, the Court dismisses both of Mr. Grande's

misappropriation claims with prejudice.

         Finally, with respect to Mr. Grande's punitive damages allegation, "[t]he standard for

awarding punitive damages under Pennsylvania law is well-established: Punitive damages may be

awarded for conduct that is outrageous, because of the defendant's evil motive or his reckless

indifference to the rights of others ... [a]s the name suggests, punitive damages are penal in nature

and are proper only in cases where the defendant's actions are so outrageous as to demonstrate

willful, wanton or reckless conduct."' Eagle v. Morgan, No. 1l-4303,2013 WL 943350, at *15

(E.D. Pa. Mar. 12,2013) (citing Hutchinson v. Lundy,582 Pa. ll4, 870 A2d 766, 770 (Pa.

2005) (quotations omitted)). Mr. Grande asserts punitive damages with respect to his battery

claim. While it may come to pass that sweeping of waste cannot ultimately prove the requisite

mental state to support the claim for punitive damages, because the Court has permitted this claim

to proceed, the Court will not now address the defendants' request for dismissal of the punitive

damages    claim. It may well   be that such an argument   will be appropriate   at the conclusion of all

discovery,

                             Tun MorroN FoR A PRoTECTTvE          OR-DER


         With respect to defendants' discovery motion, the defendants seek approval of                 a


confidentiality agreement that would govern the production and use of documents in this litigation,

as   well a limitation on the scope of production Mr. Grande seeks from the defendants. They take

issue with the scope of discovery sought because Mr. Grande appears to seek (1) employee and
            Case 2:18-cv-04036-GEKP Document 67 Filed 08/24/20 Page 8 of 9




partner identification information; (2) identification information for all purchases he made from

2012 to the present; (3) his gold card activity from 2009 to the present; and (4) all copies of a

*2014 incident report." Mr. Grande opposes the motion.


           The Court   will   grant the motion for a protective order as    follows. The proposed

confidentiality order, much like many others in various litigations the Court has reviewed, appears

customary and limited for the purposes of this litigation. Mr. Grande's concerns, in part, relate to

the use of a confidentiality designation to prevent the disclosure of responsive             documents.

However, to the extent that any party fails to disclose appropriate information, the parties may

seek their remedies as provided under rules of this   Court. Moreover, the Court retains the right to

sua sponteor by motion require the disclosure of any materials subiect to the protective order. The

Court is thus satisfied that such language adequately addresses Mr. Grande's concerns at this time.

Additionally, the Court will enter an amended version of the proposed protective order by way of

a separate order.

           With respect to the limitation of the production of discovery sought, as Mr. Grande       has


noted, only relevant and proporlional discovery is permitted. See generallyFed. R. Civ. P.26.

The Court has reviewed Mr. Grande's discovery requests. With respect to Mr. Grande's remaining

claims, Mr. Grande has not demonstrated how many of his requests are pertinent and proportional

to the needs of proving his battery and product tampering claims. Thus, the Court will limit the

scope of production to two years prior to     Mr. Grande's initial complaint,   a date   of July 24,2016.

To the extent that Mr. Grande requires additional information as discovery unfolds, again, he may

seek to do so in accordance     with the Federal Rules of Civil Procedure and the Court's policies and

procedures, which include the expectation of continued cooperation and conferences among the

parties.
           Case 2:18-cv-04036-GEKP Document 67 Filed 08/24/20 Page 9 of 9




                           TnB MorroN FoR Suvrnranv JutcvrcNr

       Finally, with respect to the defendants' motion for summary judgment, the parties have

recently submitted letters indicating that discovery is ongoing. The pending motion for summary

judgment addresses some or the same claims as the motion to dismiss which the Court has now

dismissed. For these reasons, the Court dismisses the summary judgment motion as premature.

The CourJ will issue a scheduling order with respect to new deadlines, including for motions for

summary judgment.

                                         Concr-usroN

       For the aforementioned reasons, the Court    will   dismiss Mr. Grande's third and fourth

counts of his second amended complaint. The Court also grants in part the defendants' motion for

a protective order, and dismisses their motion for summary judgment. An appropriate order

follows.

                                                               COURT:




                                                                      Drsrnrcr JuocB
